PER CURIAM.
The judgment of the Appellate Division is reversed and the cause remanded to the Superior Court for entry of an order dismissing the indictment substantially for the reasons expressed in the dissenting opinion of Judge Wecker reported at 373 N.J.Super. 559, 567-73, 862 A.2d 1178 (App.Div.2004).1
For reversal—Justices LONG, LaVECCHIA, ZAZZALI, ALBIN, WALLACE AND RIVERA-SOTO—6.
Opposed—None.

This appeal arises from the denial of defendant’s motion to dismiss the indictment, not from a criminal conviction. Judge Wecker concluded that she would “reverse defendant's conviction,” State v. Gyori, 373 N.J.Super. at 567, 862 A.2d 1178. Given the procedural posture of this case, however, the proper relief is as ordered here: dismissal of the indictment.